Citation Nr: 0716286	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-06 442A	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for residuals of a low back strain.  

2. Entitlement to an initial rating higher than 10 percent 
for medial collateral ligament laxity of the right knee.  

3. Entitlement to an initial rating higher than 10 percent 
for lateral collateral ligament laxity of the left knee.  

4. Entitlement to an initial rating higher than 10 percent 
for right knee degenerative joint disease and chondromalacia 
of the patella with residuals of arthroscopic surgery.  

5. Entitlement to an initial rating higher than 10 percent 
for left knee degenerative joint disease and chondromalacia 
of the patella with residuals of arthroscopic surgery.  

6.  Entitlement to an initial rating higher than 10 percent 
for residuals of right ankle sprains and calcaneal spur.  

7. Entitlement to an initial rating higher than 10 percent 
for residuals of left ankle sprains and calcaneal spur.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1983 to August 2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2007, the Board received additional evidence from 
the veteran, in the form of statements of the veteran with 
documents related to an application for a position with the 
United States Postal Service, and a private orthopedic 
evaluation report dated in July 2006.  The veteran's 
representative waived the right to have this evidence 
initially reviewed by the RO.  38 C.F.R. § 20.1304.  The 
representative also requested the Board to consider this 
evidence, which was filed out of time (see 38 C.F.R. § 
20.1304(a)), in conjunction with the current appeal.  After 
reviewing the representative's motion, the Board finds that 
good cause for the delay in receiving the evidence has been 
demonstrated, and the additional evidence will be accepted.  
38 C.F.R. § 20.1304(b).  It appears that with the additional 
evidence the veteran is raising the claim of a total 
disability rating for compensation based on individual 
unemployability, which is referred to the RO for appropriate 
action. 

FINDINGS OF FACT

1. From the effective date of service connection, the 
residuals of a low back strain are manifested by lumbosacral 
pain, intermittent muscle spasm, moderate limitation of 
motion (forward flexion to 90 degrees with pain beginning at 
40 degrees, backward extension to 30 degrees with pain 
beginning at 20 degrees, right and left lateral flexion to 40 
degrees with pain beginning at 30 degrees, and right and left 
rotation to 30 degrees without pain), and X-ray findings that 
are negative for arthritis; there is no objective evidence to 
demonstrate that an intervertebral disc syndrome is 
associated with the low back disability.   

2. From the effective date of service connection, the medial 
collateral ligament laxity of the right knee is manifested by 
slight instability of the knee joint.  

3. From the effective date of service connection, the lateral 
collateral ligament laxity of the left knee is manifested by 
slight instability of the knee joint.  

4. From the effective date of service connection, the right 
knee degenerative joint disease and chondromalacia of the 
patella with residuals of arthroscopic surgery is manifested 
by complaints of pain; clinical findings demonstrate X-ray 
evidence of mild degenerative changes of the knee joint and 
limitation of motion (0 degrees of extension and 115 degrees 
of flexion with pain beginning at 90 degrees).

5. From the effective date of service connection, the left 
knee degenerative joint disease and chondromalacia of the 
patella with residuals of arthroscopic surgery is manifested 
by complaints of pain; clinical findings demonstrate X-ray 
evidence of mild degenerative changes of the knee joint and 
limitation of motion (0 degrees of extension and 120 degrees 
of flexion with pain beginning at 60 degrees).

6. From the effective date of service connection, the 
residuals of right ankle sprains and calcaneal spur are 
manifested by complaints of pain; clinical findings show that 
there is no more than moderate limitation of motion and that 
there is no X-ray evidence of arthritis of the ankle joint.

7. From the effective date of service connection, the 
residuals of left ankle sprains and calcaneal spur are 
manifested by complaints of pain; clinical findings show that 
there is no more than moderate limitation of motion and that 
there is no X-ray evidence of arthritis of the ankle joint.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 20 percent 
for residuals of a low back strain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003) and Diagnostic Code 5237 (effective on 
September 26, 2003).

2. The criteria for an initial rating higher than 10 percent 
for medial collateral ligament laxity of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2006).

3. The criteria for an initial rating higher than 10 percent 
for lateral collateral ligament laxity of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2006).  

4. The criteria for an initial rating higher than 10 percent 
for right knee degenerative joint disease and chondromalacia 
of the patella with residuals of arthroscopic surgery have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code Codes 5010, 5260, 5261 
(2006).

5. The criteria for an initial rating higher than 10 percent 
for left knee degenerative joint disease and chondromalacia 
of the patella with residuals of arthroscopic surgery have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2006).

6. The criteria for an initial rating higher than 10 percent 
for residuals of right ankle sprains and calcaneal spur have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2006).

7.  The criteria for an initial rating higher than 10 percent 
for residuals of left ankle sprains and calcaneal spur have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in June 2005.  The notice included the type of evidence 
needed to substantiate the claims for a higher rating, namely 
evidence to show that the service-connected disabilities have 
gotten worse.  The veteran was informed that VA would obtain 
VA records and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include evidence in his possession that 
pertained to the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  That is he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the claims at a hearing, which he declined.  And the 
claims were then readjudicated following substantial 
content-complying notice as evidenced by the supplemental 
statements of the case in September 2005 and in January 2006, 
so that the essential fairness of the adjudication has not 
been affected.  Sanders v. Nicholson, No.06-7001 (Fed. Cir. 
May 16, 2007).

As for the degree of disability assignable and the effective 
date of the claims, the RO provided post-adjudication VCAA 
notice by letter, dated in March 2006.  As notice came after 
the initial adjudication of the claims, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claims are denied, no 
higher disability ratings or effective dates are awarded as a 
matter of law, and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to these claims.  Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  In any case, at this stage of the appeal 
when the veteran already has notice of the rating criteria 
and the effective date of the disabilities, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims, and any 
deficiency as to VCAA compliance regarding these claims is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).   

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he declined a hearing.  
The RO has obtained the veteran's service medical records and 
VA treatment records.  The veteran himself has submitted 
private medical records from R.J., M.D.  He has not 
identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a pre-discharge, fee-basis VA 
examination in May 2003 and a post-service VA examination in 
August 2005, specifically to evaluate the nature and severity 
of each of the veteran's claims.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, 


the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Low Back Strain

Since the effective date of service connection on September 
1, 2003, the veteran's low back strain is assigned a 20 
percent rating under Diagnostic Codes 5295-5292.  During the 
course of the appeal, the regulations pertaining to 
evaluating disabilities of the spine were revised, effective 
September 26, 2003.  See 67 Fed. Reg. 51,454-58 (August 27, 
2003).    

When the law or regulation change the most favorable version 
applies and where an effective date is specified but there is 
no provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded.  VAOPGCPREC 3-2000. 

The pertinent medical evidence in the file consists of VA 
examinations conducted in May 2003 (pre-discharge, fee-basis) 
and August 2005, VA records, and a private orthopedic 
evaluation, dated in July 2006.  

A. Criteria effective prior to September 26, 2003 

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
initial rating higher than 10 percent under the criteria 
effective prior to September 26, 2003.  



Under the "old" rating criteria for evaluating lumbosacral 
strain, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  There is no 
medical evidence that the veteran's low back strain is of a 
severe degree such that a rating in excess of 20 percent is 
in order under Code 5295.  

For example, at the time of the pre-discharge, fee-basis VA 
examination in May 2003, the veteran's gait was antalgic 
bilaterally, but this was secondary to knee pain.  There was 
1+ paraspinous muscle spasm, but at 85 degrees his forward 
flexion was deficient by only 10 degrees.  Further, the 
veteran had lateral motion of 20 degrees on the right and 
left, although this represented a deficit of 20 degrees.  
Osteoarthritis changes were not apparent.  Although there was 
loss of lumbar lordosis noted on a February 2005 VA 
outpatient record, gait and posture were intact and the spine 
was within normal limits to inspection at the time of a VA 
examination in August 2005.  A notable finding in August 2005 
was mid paraspinal muscle spasm.  However, forward flexion 
was full, albeit with pain beginning at 40 degrees, and 
lateral flexion was accomplished to 40 degrees with pain 
beginning at 30 degrees.  Private clinical findings in July 
2006 noted that lumbar lordosis did not reverse on forward 
flexion and that motion rhythm was stiff.  Nevertheless, in 
the judgment of the Board, the foregoing evidence overall 
demonstrates that the veteran's low back strain is 
appropriately evaluated as 20 percent disabling under Code 
5295, and does not meet the criteria for the next higher 
rating (e.g., 40 percent) under the Code.  

Other applicable rating criteria effective prior to September 
2003 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
arthritis due to trauma.  Such is substantiated by X-ray 
findings and rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003), degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  X-rays of the lumbosacral spine taken at the time of 
the VA examinations in May 2003 and February 2005 were within 
normal limits and did not show any acute process.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating 
and severe limitation of motion warrants a 40 percent rating.  
The Board finds that the objective evidence demonstrates that 
the veteran's lumbar spine is not so severely limited in 
motion such that a 40 percent rating would be in order under 
Code 5293.  Range of motion studies were performed on both of 
the VA examinations (VA outpatient records were not 
elucidative in that regard), and they demonstrate that the 
veteran's lumbar spine motion restrictions are no more than 
moderate in degree.  The measurements demonstrating the most 
overall restrictive lumbar motion were obtained at the time 
of the August 2005 VA examination, as follows:  forward 
flexion to 90 degrees with pain beginning at 40 degrees, 
backward extension to 30 degrees with pain beginning at 20 
degrees, right and left lateral flexion to 40 degrees with 
pain beginning at 30 degrees, and right and left rotation to 
30 degrees without pain.  Such findings clearly demonstrate 
that overall the veteran's limitation of motion is moderate 
in degree.  Thus, the low back impairment in relation to 
limitation of motion is most appropriately evaluated as 20 
percent and no more under Code 5292.  

The Board has also considered the veteran's complaints on 
examination that his low back pain became worse with 
activity.  In furnishing range of motion findings, the August 
2005 VA examiner considered increased pain with motion and, 
in fact, specifically furnished measurements of lumbar range 
of motion that gave attention to pain.  The VA examiner also 
commented that the veteran reported no flare-ups and that the 
veteran's range of motion is not changed due to 
considerations other than pain, such as fatigue, weakness, 
and lack of endurance.  In short, the Board finds that there 
is no credible objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that under the limitation-of-motion codes the 
low back disability would be more than 20 percent disabling.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

There are no other rating criteria by which the veteran would 
be more appropriately evaluated in terms of his low back 
disability.  In this regard, the Board notes that evaluating 
his low back disability under provisions relevant to 
intervertebral disc syndrome would be unwarranted.  The VA 
medical records do not show evidence of a disc disease.  The 
veteran was seen for chronic low back pain, and in February 
2005 VA X-rays and an electromyography were negative for 
acute process or radiculopathy.  At the time of a private 
orthopedic consultation in July 2006, X-rays of the 
lumbosacral spine were unremarkable, but the physician 
reported that there was slightly narrowed lumbosacral disc 
space, possibly congenital.  The diagnosis was lumbar disc 
degeneration.  Nevertheless, service connection has not 
specifically been established for a lower back disc disease, 
and a disc syndrome has not been shown to be a part of the 
service-connected low back disability.  Accordingly, neither 
the "old" nor the revised regulation pertaining to 
intervertebral disc syndrome is for application in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior 
to September 26, 2003); and 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).

B.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
rating in excess of 20 percent for the low back strain under 
evaluation criteria effective on September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revisions, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003). 

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's low back disability is manifested 
by forward flexion of 30 degrees or less, or that his entire 
thoracolumbar spine is ankylosed.  Clinical testing by VA 
examiners, as discussed in the previous section herein above, 
show that the veteran's range of motion of the lumbar spine 
is limited, but not to the degree required for a higher 
rating under the revised Code 5237.  The veteran's forward 
flexion was to 85 degrees on the May 2003 VA examination and 
90 degrees with pain at 40 degrees on the August 2005 VA 
examination.    

And there is no credible objective evidence to demonstrate 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that the veteran's lumbar 
spine was limited to 30 degrees or less in forward flexion 
for a higher rating under the revised Code 5237.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted previously, painful motion was taken into account on 
the range of motion studies, particularly during the VA 
examination in August 2005.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for residuals of low back strain, under 
both old rating criteria and rating criteria revised 
effective in September 26, 2003.  Thus, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b).

The Board notes that this is an initial rating case and 
consideration has been given to the propriety of "staged 
ratings" for this condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's low back strain is appropriately rated as no more 
than 20 percent disabling from the effective date of service 
connection in September 2003 and throughout the appeal 
period.
 
Right and Left Knees

Since the effective date of service connection in September 
2003, each of the veteran's knees have been assigned two 
separate ratings, as follows:  a 10 percent rating for 
instability of the knee under Diagnostic Code 5257, and a 10 
percent rating for arthritis of the knee with limitation of 
motion under Diagnostic Code 5010-5260. 

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion for the specific joint involved.    

Normal or full range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 
zero percent, flexion limited to 45 degrees is rated 10 
percent, flexion limited to 30 degrees is rated 20 percent 
disabling, and flexion limited to 15 degrees is rated as 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 
zero  percent; extension limited to 10 degrees is rated 10 
percent, extension limited to 15 degrees is rated 20 percent; 
extension limited to 20 degrees is rated 30 percent; 
extension limited to 30 degrees is rated 40 percent, and 
extension limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Code 5003-
5010 and for instability of the knee under Diagnostic Code 
5257.  Separate ratings for each knee joint may also be 
assigned for both limitation of flexion and limitation of 
extension.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.  

First, as to instability of the right and left knees, in 
order to establish a 20 percent rating for each knee under 
Code 5257, the evidence would require a showing of moderate 
impairment.  However, there is no objective demonstration of 
this in the record.  At the time of the pre-discharge, fee-
basis VA examination in May 2003, the veteran had a 3 degree 
medial collateral ligament laxity on the right knee and a 3 
degree lateral collateral ligament laxity on the left knee.  
The examiner, in the diagnoses, stated that these findings 
were indicative of slight ligament instability for each knee.  
At the time of an August 2005 VA examination, testing of 
medial and lateral collateral ligaments showed 3 degrees to 5 
degrees of medial motion on the right knee and no motion 
(which is normal) on the left knee.  Testing of anterior and 
posterior cruciate ligaments was normal bilaterally.  At the 
time of a private orthopedic evaluation in July 2006, the 
veteran had slight anterior instability of both knees.  Thus, 
overall the medical evidence demonstrates that the veteran 
has no more than slight instability of each knee.  

Second, as to arthritis with limitation of motion of the 
right and left knees, the Board has reviewed the orthopedic 
examinations of record.  VA X-rays of the knees conducted in 
March 2005 confirmed mild degenerative changes involving the 
medial compartment and patellofemoral joints bilaterally.  At 
the time of the pre-discharge, fee-basis VA examination in 
May 2003, the range of motion of each knee was full at 0 
degrees of extension to 140 degrees of flexion.  At the time 
of the VA examination in August 2005, range of motion 
findings were as follows.  On the right knee, there were 0 
degrees of extension and 115 degrees of flexion, with pain 
beginning at 90 degrees.  On the left knee, there were 0 
degrees of extension and 120 degrees of flexion, with pain 
beginning at 60 degrees.  For each knee, these findings 
demonstrate limitations that do not meet the criteria for 
higher ratings under either Code 5260 or Code 5261.  In that 
regard, the Board has also considered whether separate 
ratings may be assigned under Code 5260 (leg limitation of 
flexion) and Code 5261 (leg limitation of extension) for 
disability of the same knee joint.  As the right knee and the 
left knee are not compensable under either Code 5260 or Code 
5261, separate ratings are not in order.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59, relating to functional loss due 
to pain, weakened movement, excess fatigability, etc., in 
addition to any limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the record does not indicate 
that the veteran has such disabling pain or functional 
impairment resulting from his service-connected bilateral 
knee disability to warrant higher ratings for flexion and 
extension restrictions under the respective limitation-of-
motion codes.  The August 2005 VA examiner specifically 
addressed such considerations as pain on repeated use, flare-
ups, fatigue, weakness, lack of endurance, and 
incoordination.  However, there is no objective evidence to 
show that pain on use or during flare-ups results in 
additional functional limitation to the extent that the right 
knee and left knee limitation of flexion and/or extension 
would warrant higher ratings under Codes 5260 and 5261.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In the absence of objective medical evidence of other 
separate and distinct manifestations of the service-connected 
disability not contemplated in the current rating assignment, 
the Board finds no basis upon which to assign a higher or 
separate disability evaluation.  No other diagnostic codes 
are shown to be applicable based on the nature of the 
symptoms complained of by the veteran and documented in the 
medical evidence of record.  



The Board notes that this is an initial rating case and 
consideration has been given to the propriety of "staged 
ratings" for this condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's right and left knee disabilities are each 
appropriately rated with separate 10 percent evaluations, for 
instability and for arthritis with limitation of motion, from 
the effective date of service connection in September 2003 
and throughout the appeal period.

In sum, there is no basis for a higher schedular ratings for 
the veteran's service-connected right and left knee 
disabilities under any code of the VA's Rating Schedule (38 
C.F.R. Part 4).  As the preponderance of the evidence is 
against the claims for a higher rating, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Right and Left Ankles

Since the effective date of service connection in September 
2003, the veteran's right ankle disability and left ankle 
disability are each assigned a 10 percent rating under 
Diagnostic Code 5299-5271.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2006).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.  Id.  

Under Code 5271, moderate limited motion of the ankle 
warrants a 10 percent rating, and marked limited motion of 
the ankle warrants a 20 percent rating.  Normal (full) range 
of motion of the ankle is from 0 degrees to 20 degrees of 
dorsiflexion and from 0 degrees to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

The service medical records show that the veteran received 
treatment for each ankle condition during service.  Prior to 
his August 2003 discharge from service, he underwent a fee-
basis VA examination in March 2003.  At that time, range of 
motion of each ankle was limited in terms of both 
dorsiflexion (0 degrees to 10 degrees) and plantar flexion (0 
degrees to 40 degrees).  There was tenderness to palpation to 
the right and left lateral malleolus, with 1+ crepitus to the 
right ankle and 3+ crepitus to the left ankle.  X-ray 
examination of the ankles revealed calcaneal spurs, with the 
right ankle also showing a corticated ossification of the 
soft tissue.  The diagnoses were bilateral ankle sprains, 
recurrent, moderate.  

At the time of a VA examination in August 2005, the veteran 
complained of chronic pain in both ankles with walking and 
weight-bearing.  He also noted occasional swelling and 
stiffness, with some instability.  He reported no recent 
sprains, with the last one being in 2003.  He denied any heel 
pain, and reported that his pain was localized to the 
Achilles tendon and around the ankle joint.  On examination, 
there was slight pain to palpation of the medial and lateral 
aspects of the ankles but no guarding, weakness, redness, 
warmth, or abnormal movement.  Some cracking and crepitus was 
noted.  His gait was intact, including the heel and toe.  
Range of motion of the ankles was dorsiflexion from 0 degrees 
to 10 degrees on the right and 0 degrees to 5 degrees on the 
left; and plantar flexion from 0 degrees to 33 degrees on the 
right and 0 degrees to 42 degrees on the left.  All movements 
were without pain.  There were no additional limitations of 
joint function caused by pain on repeated use, fatigue, 
weakness, lack of endurance, and incoordination, except the 
veteran did note some increase in pain on repetition.  
Further, there was no varus or valgus angulation of the os 
calcis in relationship to the long axis of the tibia and 
fibula.  X-rays of the ankles showed no abnormalities.  The 
diagnoses were chronic right and left ankle strains and 
bilateral calcaneal spurs that were asymptomatic.  

The VA outpatient records in the file do not show additional 
findings with regard to the ankle disabilities.  



The Board finds that the veteran's impairment of function 
from his service-connected bilateral ankle disabilities is 
objectively shown by the moderate limitation of motion.  The 
medical evidence does not show that he has marked limitation 
of motion of either ankle, as required for the assignment of 
a 20 percent rating under Diagnostic Code 5271.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, which address functional loss due to pain in 
disabilities of the musculoskeletal system and include 
inquiry into weakened movement and excess fatigability, in 
addition to any limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the present record, including 
the veteran's contentions, does not indicate that he has such 
disabling pain or functional impairment resulting from his 
service-connected disability to warrant consideration of 
assignment of a higher rating under the applicable diagnostic 
criteria, including the criteria of 38 C.F.R. §§ 4.40 and 
4.45.  That is, there is no objective evidence of additional 
range of motion loss due to pain on use or during flare-ups 
that would equate to a marked degree of limitation of motion 
of the right ankle.  DeLuca, supra.  The VA examiner in 
August 2005 specifically addressed such considerations in 
determining the veteran's limitation of motion of each ankle.

Moreover, there are no other diagnostic codes in VA's Rating 
Schedule under which the veteran's disability would be more 
appropriately evaluated.  

In sum, despite the veteran's complaints of ankle pain, there 
is no basis for a rating higher than 10 percent for each 
ankle disability under the applicable code.  As this is a 
rating case, consideration has been given to "staged 
ratings" for the condition over the period of time since 
service connection became effective in November 2001.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, since 
the effective date of service connection, the objective 
evidence shows that the right ankle disability and the left 
ankle disability have each remained 10 percent disabling.  

As the preponderance of the evidence is against the claim for 
a higher schedular rating for the veteran's bilateral ankle 
disabilities, the benefit-of-the-doubt rule does not apply. 
38 U.S.C.A. § 5107(b).

ORDER

An initial rating higher than 20 percent for residuals of a 
low back strain is denied.  

An initial rating higher than 10 percent for medial 
collateral ligament laxity of the right knee is denied.  

An initial rating higher than 10 percent for lateral 
collateral ligament laxity of the left knee is denied.  

An initial rating higher than 10 percent for right knee 
degenerative joint disease and chondromalacia of the patella 
with residuals of arthroscopic surgery is denied.  

An initial rating higher than 10 percent for left knee 
degenerative joint disease and chondromalacia of the patella 
with residuals of arthroscopic surgery is denied.  

An initial rating higher than 10 percent for residuals of 
right ankle sprains and calcaneal spur is denied.  

An initial rating higher than 10 percent for residuals of 
left ankle sprains and calcaneal spur is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


